UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2368


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DIANNE MICHELE CARTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00673-FDW-DCK)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dianne Michele Carter, Appellant Pro Se. Francesca Ugolini, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dianne Michele Carter appeals the district court’s order denying her postjudgment

motion in the underlying action filed by the Government seeking injunctive relief. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Carter, No. 3:16-cv-00673-FDW-

DCK (W.D.N.C. Nov. 14, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2